Opinion filed November 16, 2012




                                                          In The


   Eleventh Court of Appeals
                                                       __________

                                                No. 11-12-00119-CV
                                                    __________

                   IN THE MATTER OF THE ESTATE OF RAYMOND
                          GERALD ROBERTS, DECEASED


                                    On Appeal from the 106th District Court
                                             Dawson County, Texas
                                       Trial Court Cause No. 10-08-1422



                                    MEMORANDUM                            OPINION
       Lamesa National Bank is the only remaining appellant in this appeal. It has filed an
unopposed amended motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the
motion, appellant states that it “no longer desires to prosecute its appeal.”                                   Therefore, in
accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.

November 16, 2012                                                               PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1




       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.